Citation Nr: 1430802	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating in excess of 70 percent for a psychiatric disability.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied the Veteran's claim for an increased rating in excess of 30 percent for a psychiatric disability, specifically an adjustment disorder with depressed mood. 

In an April 2012 rating decision issued during the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) partially granted the Veteran's claim by assigning a 70 percent rating for the service-connected psychiatric disorder for the entire increased rating period under appeal.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation. Thus, although the issue of entitlement to a TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period. The Board has listed the TDIU issue as a separate claim for administrative purposes.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via video conferencing, in November 2010 (Video conference hearing); and a transcript of the hearing is of record. 



FINDINGS OF FACT

1. For the entire increased rating period under appeal, the Veteran's psychiatric disability has not manifested by symptomatology more nearly approximating total social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

2. For the entire increased rating period under appeal, the Veteran has been unable maintain substantially gainful employment due to his service-connected psychiatric disability. 


CONCLUSIONS OF LAW

1. For the entire increased rating period under appeal, the criteria for an increased rating in excess of 70 percent for a psychiatric disability have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9440 (2013).

2. For the entire increased rating period under appeal, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159. As this decision will fully grant entitlement to a TDIU, there is no reason to discuss VA's compliance with the duties to notify and assist the Veteran regarding that issue. 

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with the relevant notice and information in a March 2009 letter, prior to the initial adjudication of the Veteran's claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of the claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private treatment records, and VA treatment records, and records from the Social Security Administration (SSA). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
In June 2011, the Board remanded the Veteran's claim to the AOJ for the procurement of any outstanding treatment records. The record indicates that the AOJ procured all outstanding treatment records. Therefore, the Board finds that the AOJ substantially complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Video Conference hearing. The hearing was adequate as the undersigned Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Analysis Criteria and
Burden of Proof

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the questions of an increased rating and entitlement to a TDIU. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 
38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509. 

The Veteran's psychiatric disability, specifically an adjustment disorder with depressed mood, is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9440. Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Id.

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as mere examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF of 71 to 80 is defined as a situation where "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)." A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work). A GAF of 31 to 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." A GAF of 21 to 30 is defined as "behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)." DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Psychiatric Disability

The Board finds that the weight of the evidence is against the Veteran's claim for an increased rating in excess of 70 percent for his service-connected psychiatric disability. 

In a May 2009 VA psychiatric examination report, the Veteran reported experiencing outbursts of anger, up to twice per day and more often while working. The Veteran indicated that, since 2002, he had worked as a food production manager at a prison, where he would supervise one security guard and 60 inmates on a daily basis. The Veteran indicated that he had been "written up because of his anger three times in the past 18 months" and had been "on probation 15 of those 18 months." The Veteran described himself as being "anxious, depressed, and stressed out," and stated that he would be unable to function without medication. The Veteran stated that he had no interest in activities that he used to enjoy, such as camping and fishing. The Veteran reported spending his off-duty time sitting in a chair and watching television, even though he did not even know what he was watching at times. The Veteran stated that his major stressors involved dealing with the inmates, his supervisor, and his adult son. The Veteran stated that he experienced suicidal ideation at least twice weekly, especially while driving to work, but denied having any specific plan. The Veteran "admitted to homicidal ideation with regard to inmates," but denied having any "plan for fear of where it would lead him." 

The Veteran stated that he also experienced physical problems, including knee pain, back pain, and seizures that would occur twice per month. The Veteran stated that he experienced days in which he did not feel depressed, usually when he awoke on a non-work day when he did not have a headache. On those days, the Veteran stated that he would feel like doing something he used to enjoy, such as going fishing like he and his family used to do every other weekend. 

The VA examiner noted that the Veteran was casually dressed and appropriately groomed; maintained good eye contact; was very cooperative; displayed logical and goal-oriented thought processes and associations; appeared depressed; showed no signs of a thought disorder or psychosis; and showed intact insight and adequate judgment. After the examination, the VA examiner diagnosed an adjustment disorder with depressed mood and assigned a GAF score of 49.

In a July 2009 VA treatment record, the Veteran reported switching medications because he was having severe difficulties with anger and angry outbursts. The Veteran denied having either suicidal ideation or homicidal ideation. The Veteran reported wanting to quit his job due to stress. The Veteran indicated experiencing depression at four on a scale of 10 and anxiety at seven on a scale of 10. 

In an April 2010 VA treatment record, a VA suicide prevention counselor reported talking to the Veteran who was experiencing suicidal ideation after a church member accused him of making improper advances towards her. The Veteran stated that he had a weapon, but no ammunition. The Veteran stated that he would commit suicide if he had the means. 

In VA treatment records dating from May 18 through May 28, 2010, VA examiners indicated that they had treated the Veteran after he was hospitalized for homicidal and suicidal ideation related to a domestic argument. During treatment, the Veteran reported punching holes in the walls of his home and breaking furniture. He also indicated that he pointed an unloaded gun at his wife and pulled the trigger. The Veteran stated that his wife and son had left him because of his behavior. The Veteran indicated that he was unemployed and attending school full-time. The Veteran also reported having not taken his psychiatric medication for a lengthy period. The VA examiners assigned a GAF score of 27 upon admission into the hospital and a GAF score of 25 at discharge. 

In subsequent treatment records, the Veteran indicated that he and his wife were living in the same household again. 

At the November 2010 Video conference hearing, the Veteran stated that he had not worked since July 2009. The Veteran indicated that he had left his job due to stress and his intentions to return to college. The Veteran stated that, if he did not take medication for his psychiatric disability, he would become destructive. The Veteran indicated that he did not like to be around people, experienced panic attacks two to three times per month, did not perform chores around the house, and had difficulties with short-term and long-term memory. The Veteran also stated that he would have difficulty working up the energy to clean himself about three to four times a month, sometimes for two to three days at a time. 

During the hearing, the Veteran's wife testified about an incident, apparently in May 2010, during which the Veteran had once yelled at his son. When she attempted to intervene, the Veteran grabbed her by the throat and threw her against the wall. She stated that she left that night. She also indicated, that when she came back to the house, the Veteran threatened to kill her and her son. The Veteran then picked up a gun, which apparently was unloaded, from the table and pulled the trigger. She stated that she called the police and then an ambulance to take the Veteran to the hospital. She also indicated that the Veteran's son had moved out of the house. 

In a December 2010 letter, a VA examiner reported treating the Veteran for his psychiatric disability. She noted that the Veteran last worked as a food supervisor in a prison where he was threatened and, in one instance, attacked by inmates. The VA examiner noted that the Veteran reported experiencing irritability, stress, severe depression, and severe anxiety during that period of employment. The VA examiner stated that she had encouraged him, on more than one occasion, to find a less stressful job. 

In a February 2011 VA treatment record, the Veteran reported feeling "on edge" while on the college campus. The Veteran stated that, if he heard someone behind him, he would "spin around" and put his back against a wall. The Veteran further reported experiencing racing thoughts and hyperarousal. The Veteran specifically denied experiencing any current or recent suicidal or homicidal ideation.

In a July 2011 VA treatment record, the Veteran reported feeling overwhelmed by stress, especially at school. The Veteran indicated that his grades for the spring semester were adequate and that he had failed his summer classes. The Veteran indicated that he intended to graduate with an associate degree in a year. The Veteran indicated that he had done "crazy, off the wall things lately," such as getting a tattoo. The Veteran denied having any relationship difficulties or anger outbursts. The VA examiner assigned a GAF score of 51.

In a November 2011 VA psychiatric examination report, the Veteran indicated that he had been experiencing difficulty with physical activities due to back problems, and stated that he usually stated at home and watched television. The Veteran stated that he last worked in 2009 as a prison food supervisor. The Veteran indicated that he was taking classes through an online college and maintaining a "B" average. The Veteran reported having attended and dropped out of three different colleges over the previous few years.

Upon examination, the VA examiner diagnosed the Veteran as having depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; and persistent danger of hurting self or others. Although provided with the options, the VA examiner specifically did not diagnose the Veteran as having total occupational and social impairment; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

The VA examiner wrote that the Veteran's symptoms of "depression significantly impair his functioning, but do not preclude employment." He also stated that the Veteran's "difficulty in handling stress due to his irritability, depression, and anxiety would significantly impair his ability to be effective in an employment setting."

In a June 2012 VA treatment record, the Veteran stated that "things were going pretty good for me until my son moved into our house, and then, a month or so later, he got his girlfriend living with us, too." The Veteran stated that, since his son's arrival, he had experienced escalating irritability. He indicated that his son's girlfriend would attempt to anger him intentionally by insulting his wife. When his son had borrowed his car and failed to fill it with gasoline, he had attempted to talk to his son only to have the girlfriend insult him. The Veteran responded by telling his son to "muzzle" his girlfriend before he did. The Veteran stated that he and his son then "got into it and I grabbed my son and slammed him against the wall." The Veteran stated that his son did not fight back because he knew that the Veteran had recently had surgery. The Veteran indicated that his son and his girlfriend had moved out the previous week. The Veteran reported having problems with anger and requested medication so that he did not hurt anyone. The Veteran described his mood as "mad" and reported experiencing sleep disturbance, anhedonia, helplessness, fatigue, and difficulties with concentration. He denied hopelessness, and suicidal or homicidal ideation. The Veteran stated that he was thinking of stopping his classes because the incident with his son had made it difficult to concentrate. The VA examiner assigned a GAF of 55. 

Having reviewed the evidence of record for entire increased rating period, the Board finds that the Veteran's psychiatric disability symptomatology does not more nearly approximate the total social impairment required for a next higher 100 percent rating under Diagnostic Code 9440, 38 C.F.R. § 4.130.

During testing, examiners noted that the Veteran was able to both think and speak clearly about his difficulties. At the November 2010 Video conference hearing, the Veteran was able to testify in a clear manner about the difficulties caused by his disability. The evidence does not indicate that the Veteran's psychiatric disorder symptomatology has more nearly approximated the gross impairment in thought processes or communication listed in the criteria for a next higher rating. Moreover, the record contains no evidence that the Veteran has experienced persistent delusions or hallucinations, also listed in the criteria for a next higher rating, during the entire increased rating period under appeal.

At the November 2010 Video conference hearing, the Veteran reported having difficulty with both short-term and long-term memory. During the entire increased rating period, the Veteran did not report experiencing either disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, part of the criteria for a next higher rating. 

At the November 2010 Video conference hearing, the Veteran testified that he would have difficulty working up the energy to clean himself about three to four times a month, sometimes for two to three days at a time. The Board notes that such difficulty with self-cleaning does more nearly approximate an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), part of the criteria for a next higher rating. 

During the increased rating period under appeal, the Veteran experienced suicidal ideation, homicidal ideation, and impaired impulse control, manifested by irritability with periods of violence. In the November 2011 VA psychiatric examination report, a VA examiner found that the Veteran's behavior made him a "persistent danger to himself and others." Such symptomatology is listed in the criteria for the next higher rating. Yet, the Veteran reported feeling actual concern for others and behaving in a respectful manner when he was not feeling angry or irritable. For the entire increased rating period under appeal, the Veteran's behavior has not more nearly approximated the grossly inappropriate behavior listed in the criteria for a next higher rating.

Reviewing the GAF scores, in May 2010, during his period of hospitalization, VA examiners assigned GAF scores of 25 and 27. Such GAF scores are arguably indicative of the total impairment contemplated by the rating criteria for the next higher rating. During the entire increased rating period under appeal, outside of the 10-day period in May 2010, the Veteran's GAF scores ranged from 49 to 55, indicative of, at worse, severe impairment. For the entire rating period under appeal, the Veteran's GAF scores predominately do not indicate psychiatric symptomatology more nearly approximating the total impairment required for a next higher rating. 

As will be explained later in this decision, the Board will find that the Veteran is unable to perform marginal employment due to his psychiatric disability and will be entitled to a TDIU (essentially a 100 percent rating) for the entire increased rating period. Yet, even though the Veteran's psychiatric disability has been manifested by symptomatology meeting two of the criteria listed for next higher rating, the Veteran's overall symptomatology for the entire increased rating period does not more nearly approximate the total social impairment required for the next higher 100 percent rating. Despite his noted difficulties with anger, the Veteran has maintained a relationship with his wife and son throughout the increased rating period under appeal. The Veteran's thought processes are normal, he is able to communicate clearly, and, when not angered to the point of violence, his behavior is not grossly abnormal. 

As the preponderance of the evidence is against the granting of a rating in excess of 70 percent for a psychiatric disability for the entire increased rating period, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Rating

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's psychiatric disability. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected psychiatric disability, turning to the first step of the extraschedular analysis, for the entire increased rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9440, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's psychiatric disability has been manifested by social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as impaired impulse control (such as unprovoked irritability with periods of violence; near continuous depression affecting independent, appropriate, or effective functioning; and difficulty adapting to stressful circumstances (such as work). 38 C.F.R. § 4.130, Diagnostic Code 9440. The levels of social impairment are also explicitly part of the schedular rating criteria.

As the schedular evaluations contemplate the symptomatology of the Veteran's psychiatric disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's psychiatric disability, the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age. See 38 C.F.R. § 4.16(a) (2013). If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more. Id. If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more. Id. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident will be considered as one disability. Id.

Here, the Veteran is claiming unemployability entirely due to his service-connected psychiatric disability, which is rated at 70 percent. Accordingly, the Veteran meets the criteria for schedular consideration of TDIU. See id.

To be granted, a claim of entitlement to a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified. See 38 C.F.R. § 4.16(a). Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his non-service connected disabilities and advancing age in arriving at a conclusion. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The record indicates that the Veteran finished high school and attended college on a sporadic basis without attaining a postgraduate degree. The Veteran initially worked as a groundsman and a carpenter from 1998 to 2001, but left those positions due to a low back injury. The Veteran then pursued careers in the food services industry. The Veteran last worked in July 2009 as a food production manager at a prison, making over $36,000 per year. The evidence indicates that the Veteran had to leave that position as the stress aggravated the symptoms of his service-connected psychiatric disability. Although the Veteran attempted to attend college after leaving that position, the Veteran has reported being unable to complete a course of studies due to hyperalertness and negative reactions to stress caused by his service-connected psychiatric disability. In the November 2011 VA psychiatric examination report, the VA examiner stated that, while the Veteran's psychiatric symptomatology would not preclude employment, the "difficulty in handling stress due to his irritability, depression, and anxiety would significantly impair his ability to be effective in an employment setting." 

The Veteran was employed for the first four months of the increased rating period under appeal. The evidence from that period clearly shows, however, that the stress of the occupation aggravated his psychiatric disability symptomatology in such a manner that a VA examiner advised him to quit for his own health. The evidence indicates that the Veteran is limited in his ability to function in occupations that involve stress and interaction with members of the public outside of his family, such as the food-service industry. Although the November 2011 VA examiner stated that the Veteran's psychiatric disability would not preclude employment, the examiner also stated that the Veteran's ability to work effectively would be significantly impaired by his psychiatric disability. Therefore, despite the Veteran's employment during the increased rating period and the November 2011's finding that the Veteran would not be precluded from all employment, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disability or disabilities have rendered him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified. Accordingly, the Veteran is afforded the benefit of the doubt and TDIU is granted for the entire increased rating period. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert, at 49; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

For the entire increased rating period under appeal, an increased rating in excess of 70 percent for a psychiatric disorder is denied. 

For the entire increased rating period under appeal, a total disability rating based on individual unemployability (TDIU) is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


